Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As noted by the Patent Board decision, although “Kramer teaches a solvent-free hot melt adhesive composition comprising polyurethane from polyester polyol and isocyanate, wherein the isocyanate index is from 0.9:1 to 1.05:1.” p.5. The modification of the -NCO containing composition of Kangas with the isocyanate index of Kramer—having -NCO (1.05) and no -NCO (0.9)—changes the principle of operation of the adhesive. The Patent Board further discloses that the principle of operation of Kangas was to provide “moisture-reactive polyurethane hot melt adhesive” p.9. (i.e. through the -NCO content that reacts with water) and thus Kramer having and overlapping range that includes -NCO and no -NCO content would render the intended use of Kangas non-operative because it would produce a composition that is not “moisture-reactive” pp.10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824. The examiner can normally be reached M-Th: 9-4, F: 9-8 (PHP).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712